Case 1:20-cv-11657-DJC Document1 Filed 09/14/20 Page 1of8

 

UMETED STATES DrSrearetTr cover

 

Eosteee Desyeicr oF (MPSSPCIHUSETTS

 

 

KSSDMEN rere K perce!

 

Aad ell omer Siu lay

 

 

Situated DeisonerS
PETEN TONE

 

\/, CASE slo.

 

 

Tex ic\ps \Al, Demrours ;

 

ceorsP A, (Vliet Cheistopher

‘sin
S 0202
TONI

 

 

 

 

 

ni a

Mallon, Denner A. Gorey zo F

: c oF = wal

Micheal G GRAdT, ‘Poul Hencke son, 98 = ar

an

Thomas WW Preston . Chaples D Baker. 59 he 7
a ag = a
endl Kagiin E. Pilide dad Mehr De, a

 

Pon darck 5

 

— "“Pperctreon! —

 

 

COMES Now he “Rehlinner Sidney Pe

 

12

 

 

 

Merwin wine is 6 TRisonee A} MCT = ¢
JUN eTos in dhe Macssachuretls Depresnead of
Goeth phic Redition On

GReeclions Aad ines j

 

Dohall of hiself etl Bll ether Peineks whe

 

U
BRe Sim lar lu Suedecl, “bedt ener Nines Keodb

 

His ‘Toe Aue tq he condita ns Freel seinen!

 

IAy  OCL— CeD RO. Tunction Ak Walpole

 

 

 

 

 
Case 1:20-cv-11657-DJC Document1 Filed 09/14/20 Page 2 of 8

 

Re spon ot y

 

 

espana Das los WL “DemeueA is the

 

iz

Sieotp-tendack ~of (Wer -cEDsarR. Tn’ on AL

 

Mlalpole Bad is Usimesely “Responsible Ag she.

 

Nehsecing | of PiasoneRe “heal AW Splehy And

 

cnsuging seal Slag P2ispa ic cp te ant Mie

 

buildine Codes ncluding Lit Biel Leaded tp

 

 

Fie Prolection Systems, diac Vslena 5 Poal “Rodent

Condee)_,

 

 

esponclaat CARo | 2, Nice /S He CaMm Sore.

 

of the MNoesachiusetts Depraedomend at Cfbectione

 

Anal rm) ul Linabtely ‘Pespoasi. ble fo. OWL Seeing the

 

Shale CoRpechonra! ‘halt: eS Oad  enx mh

 

(Pike ne 5 health Pact setty Aa 43] lating |

 

Compiling With All Mastachscedl+ Begulabicar “of

 

Mole siiatecipaieatini ol ialalacat tacldiag (Nee — CEppe

 

WACO

 

 

uw.

Restpaclante Cheistophyn M0. Felln eanile f

oMne, Micheal G. Cran, al <. oper Ong

 

Be. stan VW, Recloyn AIC clepuaby COmmissience & End

 

Ave, “Responsible De even eeing ne} PRSoteiS

 

tall back Sphosy sack er Se acl Net

 

kNehe. Corect oO al Doe $e Cc OPPe comply Wi,

 

 

IQ\\__ Mescochuselle Besa ooas

 

 

 

=.
Case 1:20-cv-11657-DJC Document1 Filed 09/14/20 Page 3 of 8

 

PRecparcland Clogs D Bokee is He gerne

 

ot ‘(Wpssechvadhe BA ol 4S TR {po Si: ble Ao. cyere1 5

 

All Stele Agencies jac/ud Lng She _MNpesechuetl:

 

Depot ment ae Cnerectonr,

 

 

Respondent Karyn E E. lide, LS Pore. Ct. Crove np.

 

Dye hae 2 duty omni O\erSeo (ne that Slate

 

igencies Ajze Complcng Lith Wirttrunethn. Peg ulediras

 

fehucting fincas colle Depopsnend of Copeeebin te.

 

 

Hepondiaa- aha Doe tS Ne inspect? whe

 

lagecked Nr —cenee Teche _vitich hae- shin Pe.

 

PRalce an Sys}eon er Spriaklee. Systenr Ons! 8

 

Ineja2. “Ro Gc gpablenr ‘ ~ Jelan Tide NOre 7 UWkiden

 

ay Shs Tove.

 

 

ely

——

O\\ “Pespaviclacd-s APe uncke color of cate

 

 

 

Jew = Anel Seerier lcblidy erples. QL)

Mespandaats Know a2 should Kno. Shet-

 

Massachucette Begulatonc Sua huildine acder

 

Pe ie 2 Hige speaker Lysiems jh prt WRU

 

 

Bas existing a idhings Ancl iia feeble e

 

 

 

 

 

 

 

 

 
Case 1:20-cv-11657-DJC Document1 Filed 09/14/20 Page 4 of 8

 

CS breToon AND VEE

 

 

The Chneisdichoa Ane Neave is PZojf&PZ. in this

 

Meter. This Hireeable Cosel has Thunsedlicdion

 

 

And “Pespandents Pre UNdepR- oO OV

 

 

SSO MWELIT OF Pacre

 

 

‘ek Moe (Pet Mion Amn Cudctenty Nousre cl At

 

Menr— Cede@. TJuncton at Waladle.

 

 

 

Wicc, - cedar ua chun Nes no pe. PRclechioa

 

 

\\

 

Mex - Céd pi. Suncdtiod Nas Ne file Speaker
Sistem

 

 

 

(Vien - cedar. quaction has “po fae. Alaa

Shem

 

 

Vcx. - Cedae uacdhia has Qo up to alete

 

MO
and / or Reese d Le evacwadian “plan And

 

 

the ‘Respond ate foi! te exXceRcfse Oe pRaGlice
he etic: ites “Route .

 

 

=P p fia, Sno

 

 

 

 

the Pei pone Aad all Ssoclotedeg Situel= WB Serej2e

uy
Case 1:20-cv-11657-DJC Document1 Filed 09/14/20 Page 5of 8

wWould~fee Serr Seley Biss bal fre.

 

f Ctepenable haz.

 

 

iS) Mer eda Cjuccdéen Was 8 piaxive  BRedent

 

inkestotion Gidblea All HRoughat She Prxilibey

 

 

including, but Act limited bo Kitchen Housing Anite,

 

peepee heel othez PIZEP-S-

 

BOL te Ae eects Pac All ofee Sinuilansy Tale ol

 

LA2iScarei? © heave no wnubee LF pu Pei2 consumable

 

a0 001 8 kad his uihele Qe aal can't ged D

 

em iA the. auidlle of fhe right,

 

 

7) Reetioner 4nd All off Xmiler! Y. S7Fuales fRixencRy

 

f
evi ai@  Consimable — Commesxcan v ijems

 

tek evn Dy “‘Bemend dads Bad other. f2iziSo.
ed tates es a they CJeim that aluc te Re dent

 

intoslabion They he ve. No vy thege ty hike. Oni,

 

Consumable comnniCsAeef ein $s Vien WWlex After Dlac<o/

 

iD Seg (eg btioo mye Re slick ve. housing Ane We Po

 

Weyl is doe YewcesS Prighshs a OU Peepeey

 

 

K

EL Which we bie & ioeshy indore i

 

 

 

ID Wren Out Consumable Corns SS OY Lt taken We.
Bren} Reimbuecedd (2 tye perce. 7

 

 

 

17) Mex - ce dsi2_ _\ Unacdtion iS Nei2p ald and has

 

QD WVac SySbeen ; Yllach leper Pedi fone Ans}

 

 

 

ss BS
Case 1:20-cv-11657-DJC Document1 Filed 09/14/20 Page 6 of 8

Q\\ Similezly Sthupdee) pat SENSES iA eRe) hod

 

 

J
tem Peatucee Qad Vee Cooled kenpeclatec clpen ding Cn.
dhe. SXOSOM +

 

 

dd ise and Al/ Sanlalelg > Lufedecd feo eS (De.

 

laches LA Cells for. L2 Aaues aclay Whiz Ze

 

We me fered fo eof where ve Use. phe Lpph -

 

Reont And Sleep, we Be fired ch exegecee rn

 

 

Our Sm p// Coan pec! Cell,

 

Zl

Besrnelands bece us oe ye jin A cell that

 

1S nate dre Pizupee— SOupite firdage pod has _us

 

iA 9) Depconian Type ext aivarens

 

 

 

 

) Nien aNer say ite pease. Sof phe Gwe -
[F_ Hapa —— Jo Allow us te ame

 

 

ak of the |_ for. Recesoden Bad Chew, whee

ribs SP) 0Se- te 42 Oe te A Wee None)

 

arrnee aneeile a Hespanel and hehe ifs Coil ye tl chan

 

 

Ou Cells foo. dt. hap to €liminare Loh ol

 

Me. {Bssing of PALs called  Subitech's fred 70
iWeA by hy eson Aad ‘Pespancarts :

 

 

 

espondnadc have No. (ooidimectn. Peoolegs ca/ PP pes.
do eave, UF condined tod ye iAliumane AVE

—

 

Cy, BPAERS. fo. the \Vas3- mai ceity at the day OZ

 

 

22 houps 9 bor) Vlhen he. dale ix a Phase
LS

 

 

 

 
Case 1:20-cv-11657-DJC Document1 Filed 09/14/20 Page 7 of 8

 

yes The condi jioar of ConS repeat And Due prreces §

 

Violations —\iclele eens the Pelifivacks Ande!)

 

Simileely Sttualad pli vanes Sh Qmen UMent aod

 

WH Amend mest of the US Constution :

 

 

2) These Pie aot CP aie incidends of pecan

ite

 

 

 

eek C “Repiesbect
<2

 

 

 

“a “ek ener “ReQueshs Sha- “ResPorcdantt be

 

opceded ty inshol( dove Probcheas Syphon SPainksee

 

ystems Gas firs. alata Sy Lhd,

 

 

Pelikenet Beduesrds Thad Bespouslands Ge__opclegect

 

fe WP date fhe Fie, Supe eats Pipa

 

 

Reh inet. “Seauerls thok ‘Beso Ahan ts Be oie bes! ote

 

Slop staking Che ThRowaing oul C2nsume ble Seecenseh sal sy

 

 

toe on edition pre oper freer LRL¢ Poi

Lye, Yecous See ‘Re epi Aanys Nase 6B Rogbot irdestaban

 

Pu&abkm .

 

 

“bene Roouests that Respardlea nde be peck eect
ade Sop ee im And Sumilaely Shplecd

 

Dison s to iver bonds J tp QD Cell 22 hover

 

j

 

 

 

“s
Case 1:20-cv-11657-DJC Document1 Filed 09/14/20 Page 8 of 8

 

Q doy whan Coli ~ 1% Phe. 3s a

eo allow US te Come cat By Secia/ obotimee.

 

Aud Wear Pera) CoVeRing

 

 

“Rodd tunek Re ues £ that Ke spore ate be ORoezoa)

 

to Cemoly with el hildiag Cocker Coxshag And

 

 

Lidl
whe

 

Refi pact. KeQuete phar Rpancdaner EB  Ofecla ced

 

 

/
ty Dep Pe ag Ninn and DA Sipulatly — Sictepbeo)

esac hss Anal hep) pf K: Ke.

 

 

Pel bonne DP os fhe 2 Paspor dagls Ao oPsl2zed

 

 

=

te Now Ause of his petit bn A4 0) Ray ther.
Relte? his cous Mp J deeny Deserpkig

 

 

 

Son thie das of 2 plembet Hp2h

 

 

SS ce ct
a) :
// 2

 

Hebe Wl

 

/ 3; hi Meeden * 19 717E8

 

= os Tne Hion

 

-

“Po. Koy LOO

 

 

Sou Walpole, Mess Q207!

 

 

 

 

 

 
